       Case 1:20-cv-01254-MN Document 5-48 Filed 10/02/20 Page 1 of 14 PageID #: 2392




July 31, 2018


Mr. Derek Van der Voort
ARTHUR J GALLAGHER RISK MANAGEMENT SERVICES, INC
300 S RIVERSIDE PLAZA STE 1900
CHICAGO, IL 60606


Re:   Akorn, Inc.
      Excess Insurance Policy
      Insurance Contract 652005381
      Expiration Date 09/01/2019
      CNA Customer Number 200680


Dear Derek:

We are pleased to enclose the proposed insurance contract for Akorn, Inc.. Please review this proposed insurance
contract carefully to ensure that it fulfills the agreed-upon specifications. Should you detect any problem, please contact
me within five (5) business days of the receipt of this proposed insurance contract to advise us of any concerns or
questions.

Please note that this proposed insurance contract is issued in consideration of payment of the quoted premium.
If this condition is not fulfilled within 30 days of the proposed effective date of coverage, coverage will not take
effect, and we will close our file on this matter without further notice to you or Akorn, Inc..

If commissions or other compensation are payable hereunder, Insurance Producer will comply with all applicable federal
and state laws, rules, regulations and/or orders governing disclosure by an agent, broker or producer to an insured or
prospective insured of commissions or other compensation.

Please note that CNA offers a broad array of industry leading products. To learn more about these products, please visit
our website at www.cnapro.com.

We appreciate the opportunity to do business with Akorn, Inc. and with you. If you should have any comments, questions,
or concerns, please do not hesitate to contact me.

Sincerely,


Cole A Hodgin
Underwriting Consulting Director
(312) 822-5444
cole.hodgin@cna.com




Policy CvLtr Ed 9-05
             Case 1:20-cv-01254-MN Document 5-48 Filed 10/02/20 Page 2 of 14 PageID #: 2393



                                                                                                            DECLARATIONS
                                                                                                  EXCESS INSURANCE POLICY


     ACCOUNT NUMBER                  200680
COVERAGE PROVIDED BY                 Continental Casualty Company
   (hereafter Insurer)
   POLICY NUMBER                     652005381
                                                                                                  PRODUCER
Item 1: NAMED ENTITY AND PRINCIPAL ADDRESS
Akorn, Inc.                                                                   ARTHUR J GALLAGHER RISK MANAGEMENT
1925 W Field CT STE 300                                                       SERVICES, INC
Lake Forest, IL 60045                                                         300 S RIVERSIDE PLAZA STE 1900
                                                                              CHICAGO, IL 60606
                                                                              Derek Van der Voort
Attn:

Item 2.    Policy          6/1/2018 To 9/1/2019                               Item 3. Limit of Liability
           Period:
                           12:01 a.m. Standard Time at the Principal          $5,000,000 maximum aggregate Limit of Liability
                           Address stated in Item 1.                          under the Policy

Item 4.    Schedule of Underlying Insurance:
           A. Followed Policy
           Name of Carrier                           Policy No                 Limits           Ded/Ret Amount
           XL Specialty Insurance                    US00075683DO17A           $10,000,000      $2,500,000
           B. Underlying Excess Policies:             *** SEE ATTACHED SCHEDULE ***

Item 5.    Policy Premium           $170,000


Item 6.    Notices of Claims:                                                             All other Notices:
           CNA – Claims Reporting
           P.O Box 8317                                                                   Open Brokerage Global Specialty Lines
           Chicago, IL 60680-8317                                                         CNA Insurance Company
                                                                                                              th
           Email address: SpecialtyNewLoss@cna.com                                        125 Broad Street – 8 Floor
           Fax Number: 866-773-7504                                                       New York, NY 10004

Item 7.    Endorsements forming a part of this Policy at inception:
            GSL-23282-IL     2010-12-01            Amendatory Endorsement Illinois
            GSL-40799-XX     2011-08-01            Fully Earned Premium Rider
            GSL-29520-XX     2011-03-01            State Amendatory Inconsistent
            GSL-55119-XX     2012-01-01            Prior Or Pending Exclusion With Separate Dates Applicable To
                                                   Increased Limits
            GSL-7195-XX      2010-06-01            Specific Litigation Exclusion
            CNA-89109-XX     2017-11-01            Amend Changes to Underlying Insurance/Depletion of Sub-Limits
                                                   Section Endorsement (Insurer Agrees to in Writing)
            CNA-81753-XX     2015-03-01            Cap On Losses From Certified Acts Of Terrorism Endorsement
            CNA-81758-XX     2015-03-01            Notice Offer Of Terrorism Coverage Disclosure Of Premium Confirmation
                                                   Of Acceptance
These Declarations, along with the completed and signed Application, the Policy, and any written endorsements attached
thereto shall constitute the contract between the Insureds and the Insurer.
Authorized Representative:                                                                         Date:       July 31, 2018


G-22076-B(c) (ED. 06-10)                                          1
                                                      © CNA All Rights Reserved.
             Case 1:20-cv-01254-MN Document 5-48 Filed 10/02/20 Page 3 of 14 PageID #: 2394




                                   UNDERLYING EXCESS POLICY SCHEDULE

Name of Carrier                               Policy No.                Limits        Excess of

Allied World National Assurance Company       0307-5817                 $10,000,000   $10,000,000
Endurance American Insurance Company          DOX10007587102            $10,000,000   $20,000,000
Illinois National Insurance Company           01-529-45-16              $5,000,000    $30,000,000




G-22076-B(c) (ED. 06-10)                               2
                                           © CNA All Rights Reserved.
Case 1:20-cv-01254-MN Document 5-48 Filed 10/02/20 Page 4 of 14 PageID #: 2395



                                                                   EXCESS INSURANCE POLICY
Words defined in the Followed Policy have the same meaning in this Policy even if not defined
herein. In consideration of the payment of the premium and in reliance upon the applications
submitted to the Insurer or any insurer of the Underlying Insurance, and any other material
submitted in connection with such applications (all of which are deemed attached hereto and
made a part hereof) the Insurer and the Insureds agree as follows:
I.   FOLLOW FORM EXCESS COVERAGE
     The Insurer shall provide coverage in accordance with all of the terms, conditions and limitations
     (including, but not limited to the exclusions and notice requirements) of the policy scheduled in Item
     4.A. of the Declarations (hereafter “Followed Policy”) except as otherwise set forth herein.
     Coverage hereunder shall attach only after all of the aggregate Limits of Liability, as set forth in Item
     4. of the Declarations have been exhausted through payment of covered loss under all policies
     scheduled in Item 4. of the Declarations (hereafter “Underlying Insurance”) by or on behalf of the
     insurers of such Underlying Insurance, or by or on behalf of the Insureds. The risk of uncollectibility
     of any Underlying Insurance (in whole or in part), whether because of financial impairment or
     insolvency of an underlying insurer or for any other reason, is expressly retained by the Insureds and
     is not insured by or assumed by the Insurer.
II. LIMIT OF LIABILITY
     The amount set forth in Item 3. of the Declarations shall be the maximum aggregate Limit of Liability
     of the Insurer for all loss under this Policy, regardless of the number of claims made against the
     Insureds or the time of payment and regardless of whether or not an extended reporting period
     applies. If the Limit of Liability under this Policy is exhausted by payment of loss, the Insurer's
     obligations under this Policy shall be deemed completely fulfilled and extinguished.
III. CHANGES TO UNDERLYING INSURANCE/DEPLETION OF SUB-LIMITS
     If, subsequent to the inception date of this Policy, there is a change to any Underlying Insurance
     which expands coverage, then this Policy shall become subject to such change only if the Insurer
     agrees thereto by written endorsement to this Policy. If any loss under any Underlying Insurance is
     subject to a sub-limit, then this Policy provides no coverage excess of such Underlying Insurance
     sub-limit, but the Underlying Insurance shall be deemed depleted by payment of any such sub-limit.
IV. INSURER RIGHTS/COOPERATION CLAUSE
     The Insurer has the same rights and protections as has the insurer of the Followed Policy and has
     the right, but not the obligation, at its sole discretion, to elect to participate in the investigation,
     settlement, prosecution or defense of any claim reasonably likely to attach to and be covered under
     this Policy or any Underlying Insurance, even if the Underlying Insurance has not been exhausted.
     The Insureds shall cooperate with the Insurer in such investigation, settlement, prosecution or
     defense and shall do nothing that prejudices the Insurer’s position or rights of recovery.
V. NOTICES
     Where notice is permitted or required by the Followed Policy, the Insureds have the same rights and
     obligations to notify the Insurer under this Policy, except that such notice shall be given to the Insurer
     at the applicable address specified in Item 6. of the Declarations.
IN WITNESS WHEREOF, the Insurer has caused this Policy to be executed by its Chairman and
Secretary, but this Policy shall not be binding upon us unless completed by the attachment of the
Declarations:
Chairman                                                         Secretary




G-22075-B (Ed. 06-10)                           -1-
                                           © CNA All Rights Reserved.
       Case 1:20-cv-01254-MN Document 5-48 Filed 10/02/20 Page 5 of 14 PageID #: 2396


                                     AMENDATORY ENDORSEMENT - ILLINOIS


It is hereby agreed that the following amendments are made to the Excess Insurance Policy [Form G-22075-B]:

1.     The policy is amended by the addition of the following:

       CANCELLATION AND NON-RENEWAL

       A.      CANCELLATION

               1.      The Insureds may cancel this Policy at any time. To do so, the Insured must return this Policy to
                       the Insurer or any of its authorized representatives, indicating the effective date of cancellation; or
                       provide a written notice to the Insurer, stating when the cancellation is to be effective.

               2.      If this Policy has been in effect for less than sixty (60) days the Insurer may cancel this Policy for
                       any reason by mailing written notice to the Insured, at the last mailing address known to the
                       Insurer, at least:

                       a.      ten (10) days before the effective date of cancellation, if the Insurer cancels for
                               nonpayment of premium; or
                       b.      thirty (30) days before the effective date of cancellation, if the Insurer cancels for any
                               other reason.

               3.      If this Policy has been in effect for sixty (60) days or more, the Insurer may not cancel this Policy
                       unless such cancellation is based on one or more of the following reasons:

                       a.      Nonpayment of premium.
                       b.      This Policy was obtained through a material misrepresentation.
                       c.      Any Insured violated the terms and conditions of this Policy.
                       d.      The risk originally accepted has measurably increased.
                       e.      Certification to the Director of the loss of reinsurance by the Insurer which provided
                               coverage to the insurer for all or a substantial part of the underlying risk insured.
                       f.      A determination by the Director that the continuation of this Policy could place the Insurer
                               in violation of the insurance laws of this State.
                       g.      Cancellation of any of the Underlying Insurance where; such cancellation is based on
                               any of the reasons noted above; and such Underlying Insurance is not replaced without
                               lapse.

                       The Insurer will mail written notice to the Insured, at the last mailing address known to the
                       Insurer, at least:

                       i.      ten (10) days before the effective date of cancellation, if the Insurer cancels for the
                               reason set forth in subsection 3.a.; or
                       ii.     sixty (60) days before the effective date of cancellation, if the Insurer cancels for any
                               reason set forth in subsections 3.b. through 3.g.

               4.      The notice will state the actual reason for the cancellation.

               5.      Notice of cancellation will state the effective date of cancellation. The policy period will end on
                       that date.

               6.      Proof of mailing will be sufficient proof of notice.

               7.      An exact and unaltered copy of such notice will also be sent to the Insured’s broker, if known, or
                       the agent of record and to the mortgagee or lienholder, at the last mailing address known to the
                       Insurer.
GSL23282IL (12-10)                                                                      Policy No:     652005381
Page 1                                                                            Endorsement No:      1
Continental Casualty Company                                                        Effective Date:    06/01/2018
Insured Name: Akorn, Inc.
                                                   © CNA All Rights Reserved.
       Case 1:20-cv-01254-MN Document 5-48 Filed 10/02/20 Page 6 of 14 PageID #: 2397



        B.      NON-RENEWAL

                1.       The Insurer can non-renew this Policy by mailing written notice to the Insured, at the last mailing
                         address known to the Insurer, at least sixty (60) days prior to the end of the policy period.

                2.       The notice of non-renewal will state the actual reason for non-renewal.

                3.       Proof of mailing will be sufficient proof of notice.

                4.       An exact and unaltered copy of such notice will also be sent to the Insured’s broker, if known, or
                         the agent of record and to the mortgagee or lienholder, at the last mailing address known to the
                         Insurer.

        C.      CONDITIONAL RENEWAL

                1.       The Insurer may not increase the renewal premium by 30% or more nor impose changes in
                         deductible or coverage that materially alter the policy, unless the Insurer has mailed to the
                         Insured, at the last mailing address known to the Insurer, written notice of such increase or
                         change at least sixty (60) days prior to the renewal or anniversary date.

                2.       If notice is mailed, proof of mailing will be sufficient proof of notice.

                3.       An exact and unaltered copy of such notice will also be sent to the Insured’s broker, if known, or
                         the agent of record and to the mortgagee or lienholder, at the last mailing address known to the
                         Insurer.


All other terms and conditions of the Policy remain unchanged.

This endorsement, which forms a part of and is for attachment to the Policy issued by the designated Insurers, takes
effect on the effective date of said Policy at the hour stated in said Policy, unless another effective date is shown below,
and expires concurrently with said Policy.




GSL23282IL (12-10)                                                                           Policy No:    652005381
Page 2                                                                                 Endorsement No:     1
Continental Casualty Company                                                             Effective Date:   06/01/2018
Insured Name: Akorn, Inc.
                                                     © CNA All Rights Reserved.
       Case 1:20-cv-01254-MN Document 5-48 Filed 10/02/20 Page 7 of 14 PageID #: 2398


                                           FULLY EARNED PREMIUM RIDER


 In consideration of the premium paid, it is understood and agreed that the Section titled CONDITIONS, paragraph O.
 TERMINATION OR CANCELLATION OF BOND, is deleted in its entirety and replaced with the following:


        O.      TERMINATION OR CANCELLATION

        1.      The premium paid for this Bond shall be deemed fully earned at the inception of this Bond.

        2.      This Bond may not be canceled by the Insurer except for failure to pay premium when due.

        3.              This Bond terminates in its entirety upon occurrence of any of the following:

                        (1)      the receipt by the Insurer of a written notice from the Insured Entity of its desire to
                                 cancel this bond;
                        (2)      immediately upon the taking over of the Insured Entity by a receiver or other liquidator
                                 or by State or Federal officials;
                        (3)      immediately upon the taking over of the Insured Entity by another institution;
                        (4)      immediately upon the exhaustion of the Aggregate Limit of Liability; or
                        (5)      immediately upon the expiration of the Bond Period as set forth in Item 2 of the
                                 Declarations.

                The mailing of any notice as set forth herein shall be sufficient proof of notice. The effective date of
                cancellation stated in any such notice, or termination, shall become the end of the Bond Period,
                notwithstanding anything to the contrary stated in Item 2 of the Declarations.

                Termination or cancellation of this Bond terminates liability for any Loss which is discovered after
                termination or the effective date of cancellation, except as provided in Section VI. INSURED
                SPONSORED PLANS.




All other terms and conditions of the Bond remain unchanged.

This rider, which forms a part of and is for attachment to the Bond issued by the designated Insurers, takes effect on the
effective date of said Bond at the hour stated in said Bond, unless another effective date is shown below, and expires
concurrently with said Bond.




GSL40799XX (8-11)                                                                       Policy No:      652005381
Page 1                                                                            Endorsement No:       2
Continental Casualty Company                                                        Effective Date:     06/01/2018
Insured Name: Akorn, Inc.
                                                   © CNA All Rights Reserved.
       Case 1:20-cv-01254-MN Document 5-48 Filed 10/02/20 Page 8 of 14 PageID #: 2399


                                         STATE AMENDATORY INCONSISTENT

In consideration of the premium paid for this Policy, it is understood and agreed that in the event there is an inconsistency
between a state amendatory endorsement attached to this Policy and any term or condition of this Policy, then, where
permitted by law, the Insurer shall apply those terms and conditions of either the amendatory endorsement or the Policy
which are more favorable to the Insureds.




All other terms and conditions of the Policy remain unchanged.

This endorsement, which forms a part of and is for attachment to the Policy issued by the designated Insurers, takes
effect on the effective date of said Policy at the hour stated in said Policy, unless another effective date is shown below,
and expires concurrently with said Policy.




GSL29520XX (3-11)                                                                         Policy No:     652005381
Page 1                                                                              Endorsement No:      3
Continental Casualty Company                                                          Effective Date:    06/01/2018
Insured Name: Akorn, Inc.
                                                    © CNA All Rights Reserved.
       Case 1:20-cv-01254-MN Document 5-48 Filed 10/02/20 Page 9 of 14 PageID #: 2400


                                       PRIOR OR PENDING EXCLUSION
                            WITH SEPARATE DATES APPLICABLE TO INCREASED LIMITS

In consideration of the premium paid for this Policy, it is understood and agreed that the following new exclusion is added
to the Policy:

        PRIOR OR PENDING EXCLUSION

        This Policy follows the Prior or Pending Exclusion of the Followed Policy, with the addition of the following new
        language:

        In connection with any claim made against an Insured based upon or arising out of arising out such prior or
        pending matters, which was pending on or during the time periods set forth below, the limit of liability for such
        claim shall be equal to the limit of liability for that time period as set forth below with respect to the applicable
        insuring agreement. The Limits of Liability set in the below table are sublimits of and erode the available
        aggregate Limit of Liability on the Declarations and in no way increase the Insurer’s maximum Limit of Liability
        under this Policy.

        Directors & Officers Liability Side A Insuring Agreement:


                Prior or Pending Time Period                         Sublimit of Liability

                4/24/2011                                            $5,000,000 excess of $35,000,000



        All other Insuring Agreements:


                Prior or Pending Time Period                         Sublimit of Liability

                6/1/2018                                             $5,000,000 excess of $35,000,000




All other terms and conditions of the Policy remain unchanged.

This endorsement, which forms a part of and is for attachment to the Policy issued by the designated Insurers, takes
effect on the effective date of said Policy at the hour stated in said Policy, unless another effective date is shown below,
and expires concurrently with said Policy.




GSL55119XX (1-12)                                                                           Policy No:    652005381
Page 1                                                                                Endorsement No:     4
Continental Casualty Company                                                            Effective Date:   06/01/2018
Insured Name: Akorn, Inc.
                                                    © CNA All Rights Reserved.
       Case 1:20-cv-01254-MN Document 5-48 Filed 10/02/20 Page 10 of 14 PageID #: 2401


                                            SPECIFIC LITIGATION EXCLUSION

In consideration of the premium charged, it is understood and agreed that notwithstanding any provisions of the
Underlying Insurance, the Insurer shall not be liable to make payment for loss in connection with any claim based upon,
arising out of, relating to, directly or indirectly resulting from, or in consequence of, or in any way involving the litigation
specified below or any fact, circumstance, situation, transaction or event underlying or alleged in such litigation.

Specified Litigation: Matters Involving the Fresenius Acquisition of Akorn, Inc.



All other terms and conditions of the Policy remain unchanged.

This endorsement, which forms a part of and is for attachment to the Policy issued by the designated Insurers, takes
effect on the effective date of said Policy at the hour stated in said Policy, unless another effective date is shown below,
and expires concurrently with said Policy.




GSL7195XX (6-10)                                                                          Policy No:     652005381
Page 1                                                                              Endorsement No:      5
Continental Casualty Company                                                          Effective Date:    06/01/2018
Insured Name: Akorn, Inc.
                                                    © CNA All Rights Reserved.
      Case 1:20-cv-01254-MN Document 5-48 Filed 10/02/20 Page 11 of 14 PageID #: 2402


             AMEND CHANGES TO UNDERLYING INSURANCE/DEPLETION OF SUB-LIMITS SECTION
                                        ENDORSEMENT
                                (INSURER AGREES TO IN WRITING)

It is understood and agreed that the section entitled CHANGES TO UNDERLYING INSURANCE/DEPLETION OF SUB-
LIMITS, the first sentence is deleted in its entirety and is replaced with the following:

           If, subsequent to the inception date of this Policy, there is a change to any Underlying Insurance, then this
           Policy shall become subject to such change only if the Insurer agrees thereto in writing provided such
           agreement shall not be unreasonably withheld.


All other terms and conditions of the Policy remain unchanged.

This endorsement, which forms a part of and is for attachment to the Policy issued by the designated Insurers, takes
effect on the effective date of said Policy at the hour stated in said Policy, unless another effective date is shown below,
and expires concurrently with said Policy.




CNA89109XX (11-17)                                                                      Policy No:    652005381
Page 1                                                                            Endorsement No:     6
Continental Casualty Company                                                        Effective Date:   06/01/2018
Insured Name: Akorn, Inc.
                                                   © CNA All Rights Reserved.
       Case 1:20-cv-01254-MN Document 5-48 Filed 10/02/20 Page 12 of 14 PageID #: 2403


                              CAP ON LOSSES FROM CERTIFIED ACTS OF TERRORISM
                                              ENDORSEMENT

It is understood and agreed as follows:

Whenever used in this endorsement, 1) “we” means the insurer listed on Declarations or the Certificate of Insurance, as
applicable; and 2) “you” means the first person or entity named on the Declarations or the Certificate of Insurance, as
applicable.

A.      Cap on Certified Terrorism Losses

        “Certified act of terrorism” means an act that is certified by the Secretary of the Treasury, in consultation with the
        Secretary of Homeland Security and the Attorney General of the United States, to be an act of terrorism pursuant
        to the Terrorism Risk Insurance Act, as extended and reauthorized (the “Act”). The criteria contained in the Act for
        a “certified act of terrorism” include the following:

        1.      The act resulted in insured losses in excess of $5 million in the aggregate, attributable to all types of
                insurance subject to the Terrorism Risk Insurance Act; and

        2.      The act is a violent act or an act that is dangerous to human life, property or infrastructure and is
                committed by an individual or individuals as part of an effort to coerce the civilian population of the United
                States or to influence the policy or affect the conduct of the United States Government by coercion.

        If aggregate insured losses attributable to terrorist acts certified under the Act exceed $100 billion in a calendar
        year (January 1 through December 31) and we have met our insurer deductible under the Act, we shall not be
        liable for the payment of any portion of the amount of such losses that exceeds $100 billion, and in such case
        insured losses up to that amount are subject to pro rata allocation in accordance with procedures established by
        the Secretary of the Treasury.

B.      Application of Exclusions

        The terms and limitations of any terrorism exclusion, or the inapplicability or omission of a terrorism exclusion, do
        not serve to create coverage for any loss which would otherwise be excluded under this Policy, such as losses
        excluded by the Nuclear Hazard Exclusion or the War And Military Action Exclusion.




All other terms and conditions of the Policy remain unchanged.

This endorsement, which forms a part of and is for attachment to the Policy issued by the designated Insurers, takes
effect on the effective date of said Policy at the hour stated in said Policy, unless another effective date is shown below,
and expires concurrently with said Policy.




CNA81753XX (3-15)                                                                          Policy No:              652005381
Page 1                                                                                     Endorsement No:         7
Continental Casualty Company                                                               Effective Date:         06/01/2018
Insured Name: Akorn, Inc.
                                                © CNA All Rights Reserved.
       Case 1:20-cv-01254-MN Document 5-48 Filed 10/02/20 Page 13 of 14 PageID #: 2404



                                                                          Policy Holder Notice – Countrywide


                          IMPORTANT INFORMATION
                          NOTICE – OFFER OF TERRORISM COVERAGE;
                                  DISCLOSURE OF PREMIUM
THIS NOTICE DOES NOT FORM A PART OF THE POLICY, GRANT ANY COVERAGE OR CHANGE THE TERMS
AND CONDITIONS OF ANY COVERAGE UNDER THE POLICY.

As used herein, 1) “we” means the insurer listed on the Declarations or the Certificate of Insurance, as applicable; and 2)
“you” means the first person or entity named on the Declarations or the Certificate of Insurance, as applicable.

You are hereby notified that under the Terrorism Risk Insurance Act, as extended and reauthorized ("Act"), you have a
right to purchase insurance coverage of losses arising out of acts of terrorism, as defined in Section 102(1) of the Act,
subject to all applicable policy provisions. The Terrorism Risk Insurance Act established a federal program within the
Department of the Treasury, under which the federal government shares, with the insurance industry, the risk of loss from
future terrorist attacks.

This Notice is designed to alert you to coverage restrictions and to certain terrorism provisions in the policy. If there is any
conflict between this Notice and the policy (including its endorsements), the provisions of the policy (including its
endorsements) apply.

CHANGE IN THE DEFINITION OF A CERTIFIED ACT OF TERRORISM

The Act applies when the Secretary of the Treasury certifies that an event meets the definition of an act of terrorism.
Originally, the Act provided that to be certified, an act of terrorism must cause losses of at least five million dollars and
must have been committed by an individual or individuals acting on behalf of any foreign person or foreign interest to
coerce the government or population of the United States. However, the 2007 re-authorization of the Act removed the
requirement that the act of terrorism must be committed by or on behalf of a foreign interest, and now certified acts of
terrorism may encompass, for example, a terrorist act committed against the United States government by a United
States citizen, when the act is determined by the federal government to be "a certified act of terrorism."

In accordance with the Act, we are required to offer you the ability to purchase coverage for losses resulting from an act of
terrorism that is certified under the federal program. The other provisions of this policy, including nuclear, war or military
action exclusions, will still apply to such an act.

DISCLOSURE OF FEDERAL PARTICIPATION IN PAYMENT OF TERRORISM LOSSES

The Department of the Treasury will pay a share of terrorism losses insured under the federal program. In 2015, the
federal share equals 85% of that portion of the amount of such insured losses that exceeds the applicable insurer
retention, and shall decrease by 1 percentage point per calendar year until equal to 80%.

LIMITATION ON PAYMENT OF TERRORISM LOSSES

If aggregate insured losses attributable to terrorist acts certified under the Terrorism Risk Insurance Act exceed $100
billion in a calendar year (January 1 through December 31), the Treasury shall not make any payment for any portion of
the amount of such losses that exceeds $100 billion.




CNA81758XX Ed.(03-15)                         Copyright CNA All Rights Reserved.                                      Page 1 of 2
       Case 1:20-cv-01254-MN Document 5-48 Filed 10/02/20 Page 14 of 14 PageID #: 2405



                                                                         Policy Holder Notice – Countrywide
Further, this coverage is subject to a limit on our liability pursuant to the federal law where, if aggregate insured losses
attributable to terrorist acts certified under the Act exceed $100 billion in a calendar year (January 1 through December
31) and we have met our insurer deductible under the Act, we shall not be liable for the payment of any portion of the
amount of such losses that exceeds $100 billion. In such case, insured losses up to that amount are subject to pro rata
allocation in accordance with procedures established by the Secretary of the Treasury.

CONFIRMATION OF ACCEPTANCE OF COVERAGE

In accordance with the Act, we offered you coverage for losses resulting from an act of terrorism that is certified under the
federal program. This notice confirms that you have chosen to accept our offer of coverage for certified acts of terrorism.
The policy's other provisions, including nuclear, war or military action exclusions, will still apply to such an act. The
premium charge for terrorism coverage, if any, is shown separately on the Declarations or the Certificate of Insurance, as
applicable.




CNA81758XX Ed.(03-15)                        Copyright CNA All Rights Reserved.                                    Page 2 of 2
